Citation Nr: 0017783	
Decision Date: 07/07/00    Archive Date: 07/11/00

DOCKET NO.  99-02 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Waiver of recovery of an overpayment of nonservice-connected 
pension benefits in the amount of $18,403.00.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and wife


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel

INTRODUCTION

The appellant served on active duty from November 1967 to 
October 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision dated in March 1998, by the 
Committee on Waivers and Compromises (COWC) of the San Juan, 
Puerto Rico, Department of Veterans Affairs (VA) Regional 
Office (RO).


FINDINGS OF FACT

1. In April 1995, the appellant was awarded nonservice-
connected pension benefits.

2. In May 1997, VA received information that the appellant 
was in receipt of Social Security benefits; the RO 
readjusted the appellant's benefits effective from 
February 1st, 1995, and an overpayment was created. 

3. The appellant was notified that the overpayment resulting 
from his failure to report the receipt of Social Security 
benefits was $18,403.00.

4. The appellant's failure to accurately report his receipt 
of Social Security benefits over a period of 2 years is 
reflective of a willful failure to disclose a material 
fact with the intent of obtaining or retaining eligibility 
for VA benefits.


CONCLUSION OF LAW

The misrepresentation on the part of the appellant in the 
creation of the overpayment of pension benefits precludes 
waiver of recovery.  38 U.S.C.A. §§ 5107, 5302(c) (West 
1991); 38 C.F.R. § 1.965(b)(1) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds the appellant's claim to be well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  Furthermore, the appellant has not indicated that 
there are any records of probative value that are available 
and that have not already been included in the claims file.  
Accordingly, the Board finds that all relevant evidence has 
been properly developed and that the duty to assist the 
appellant in developing pertinent facts, as set forth by 
38 U.S.C.A. § 5107(a), has been satisfied.

Before proceeding to discuss the merits of the appellant's 
appeal, it may be useful to address briefly certain laws and 
regulations that govern the adjudication of requests for 
waiver of the recovery of an overpayment.  In this regard, 
the Board notes that the provisions of 38 U.S.C.A. § 5302 (c) 
prohibit the waiver of a debt where "...there exists in 
connection with the claim for such waiver an indication of 
fraud, misrepresentation, or bad faith on the part of the 
person or persons having an interest in obtaining [the] 
waiver...."  Similarly, 38 C.F.R. § 1.965(b) provides that 
the granting of a waiver will be precluded upon a finding of 
"(1) fraud or misrepresentation of a material fact, (2) bad 
faith, or (3) lack of good faith."  A debtor's conduct is 
deemed to constitute "...bad faith if such conduct, although 
not undertaken with actual fraudulent intent, is undertaken 
with intent to seek an unfair advantage, with knowledge of 
the likely consequences, and results in a loss to the 
government."  A debtor exhibits "lack of good faith" where 
his conduct shows an "...[a]bsence of an honest intention to 
abstain from taking unfair advantage of the...Government."  
The Board also notes that, pursuant to 38 C.F.R. § 1.962(b), 
any "misrepresentation of a material fact" must be "more 
than non-willful or mere inadvertence."

If a debtor's conduct is deemed not to have constituted 
either "fraud," "misrepresentation of a material fact," 
"bad faith," or "lack of good faith," such debtor's 
request for waiver will be evaluated in light of the 
principles of "equity and good conscience" which are set 
forth at 38 C.F.R. § 1.965(a).  In applying the "equity and 
good conscience" standard to an individual case, several 
factors are to be considered by the decision-maker.  Among 
these are (1) whether actions of the debtor contributed to 
the creation of the debt, (2) whether collection would 
deprive the debtor or the debtor's family of basic 
necessities, (3) whether recovery of the debt would nullify 
the objective for which benefits were intended, (4) whether 
failure to make restitution would result in unfair gain to 
the debtor, and (5) whether the debtor has changed position 
to his detriment due to his reliance upon the receipt of VA 
benefits.  Additionally, the decision-maker must conduct a 
"balancing of the faults," weighing the fault of the debtor 
against any fault attributable to VA.

The instant question, of course, is whether, in view of the 
legal and regulatory guidelines set forth above, the 
appellant is entitled to a waiver of recovery of his debt.  
In this regard, the record reflects that, in March 1998, the 
COWC denied the appellant's request for such a waiver based 
upon its determination that the appellant acted in bad faith 
when he failed to report his receipt of Social Security 
benefits starting in 1995.  For his part, the appellant 
contends that he was told by a veterans counselor that there 
was no need to report the Social Security income and that he 
was told he was entitled to both benefits.  He has further 
argued that it would be a financial hardship to be required 
to repay the overpayment.  

After review of the record, the Board must conclude that the 
appellant knowingly failed to report his receipt of his 
Social Security income.  While he has argued that he was told 
he did not have to report this income, he was clearly 
informed as to the requirement to immediately report any and 
all income changes to VA.  The RO specifically noted that the 
appellant was informed on the initial pension award letter 
dated in April 1995 that he was to notify VA immediately if 
he experienced any change in income.  His arguments alleging 
that he informed VA that he was in receipt of Social Security 
benefits is not corroborated by any objective documentation 
within the record.  He further indicated that he continued to 
receive VA pension checks in the same amount which suggests 
an expectation regarding an adjustment in light of the 
receipt of Social Security benefits.  His assertions 
regarding statements from a veterans counselor to the effect 
that he was entitled to the funds he received does not 
abrogate his reporting responsibilities while participating 
in the pension benefit program.  He was consistently informed 
by the RO of the requirement to report any changes in his 
income and, while it is clear that he anticipated an 
adjustment after his alleged disclosure to VA, he continued 
to accept and utilize the VA pension funds for a period of 
approximately 2 years.  It was further suggested that the 
appellant's nonservice-connected schizophrenia may have 
contributed to his inability to properly comply with the 
reporting requirements of the pension program.  However, 
there is no medical evidence of record to support this 
assertion, he has not been found incompetent to handle his 
financial affairs and the record reflects that the 
appellant's wife handles the household affairs.

In view of the above facts, the Board finds the appellant's 
assertions with respect to the circumstances surrounding the 
creation of the overpayment untenable.  The contentions 
regarding the incorrect entitlement information provided by a 
veterans counselor does not mitigate the appellant's 
responsibility when viewed in light of the repeated written 
correspondence from the RO regarding the necessity to report 
any change in his income, particularly when the appellant 
continued to receive and utilize the checks for his own 
benefit over a period of two years.

In view of the above and the lack of any additional evidence 
to serve as an excuse for his actions, the Board must 
conclude that his failure to report the additional earned 
income as having been undertaken with the "intent to seek an 
unfair advantage" as well as with "knowledge of the likely 
consequences...".  Accordingly, and since his actions did 
result in a loss to the government, the appellant is properly 
characterized as having acted in "bad faith," and waiver of 
recovery of his debt is, therefore, precluded.  See 
38 U.S.C.A. § 5302(c); 38 C.F.R. § 1.965(b)(2).





	(CONTINUED ON NEXT PAGE)

ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals



 

